Defendants and third-party plaintiffs-appellees, Delta International, Inc. and John A Bernard ("Delta"), have moved, pursuant to App.R. 26(A), for reconsideration of our decision inCitizens Loan  Savings Co. v. Elio International Investments,Inc. (June 30, 1999), Franklin App. No. 98AP-794, unreported (1999 Opinions 1968).
The test applied to a motion for reconsideration is whether the motion calls to the attention of the court an obvious error in the prior determination or raises an issue that was not properly considered by the court in the first instance.  Matthewsv. Matthews (1981), 5 Ohio App. 3d 140.  Delta's motion for reconsideration points out no such error or issue, but simply asks us to reexamine issues which were considered and decided in our prior opinion.  This we decline to do.  Accordingly, Delta's motion is denied.
Motion for reconsideration denied.
KENNEDY and DESHLER, JJ., concur.